Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub No. 2017/0233606 A1 and Park hereinafter) in view of Yamazaki et al (US Pub No. 2018/0095559 A1 and Yamazaki hereinafter)
Regarding claim 1, Park discloses (figs. 1A-2B) a display device including at least one folding region, the display device comprising: a display module (DP); and a window panel (WM) disposed on the display module, the window panel including: a base film (WM-BS) including a lower portion (LP-WM-BS) facing the display module and an upper portion (UP-WM-BS) opposite to the lower portion; and a functional layer (WM-HC) disposed on the upper portion of the base film and including a hard coating agent (WM-HC).

    PNG
    media_image1.png
    466
    807
    media_image1.png
    Greyscale

Park does not explicitly disclose a functional layer disposed on the upper of the base film including an anti-static agent.
However, Yamazaki teaches (fig. 3A) a functional layer (770P and 770D) is disposed on the upper of the base film (771) including an anti-static agent ([0324]-[0327])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-static agent of Yamazaki to the display device of Park for preventing the attachment of a foreign substance on the display device.
 Regarding claim 2, Park/Yamazaki discloses the display device of claim 1. Park further teaches wherein the functional layer is a single layer directly disposed on the base film (fig.2A).
Regarding claim 4, Park/Yamazaki discloses the display device of claim 1. Park further teaches (fig. 2A) wherein the functional layer comprises: a hard coating layer including  base film.  Yamazaki further teaches (fig. 3A) an anti-static layer disposed on an upper portion of the hard coating layer and including the anti-static agent ([0324]-[0327]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a hard-coating agent and an anti-static agent as above of Yamazaki to the display device of Park in order to secure optical properties of the window film, such as transmittance (e.g., light transmittance) and haze, while improving pencil hardness of the window film.
 Regarding claim 7, Park/Yamazaki discloses the display device of claim 1. Park further teaches wherein the display module comprises: a display panel (DP); and an input sensing unit (TS) directly disposed on the display panel (fig. 1A).
 Regarding claim 8, Park/Yamazaki discloses the display device of claim 7. Park further teaches wherein the display panel comprises a display element layer (DP) and an encapsulation layer (TFE) disposed on the display element layer, and the input sensing unit is directly disposed on the encapsulation layer (figs. 6A-B).
Regarding claim 12, Park/Yamazaki discloses the display device of claim 1. Park further teaches wherein the at least one folding region has a radius of curvature of about 5 millimeters or less ([0132] and Table 1).



Regarding claim 13, Park discloses (figs. 1A-2B) a display device comprising: a display panel (DP); an input sensing unit (TS) directly disposed on an upper portion of the display panel; and a window panel (WM) disposed on an upper portion of the input sensing unit, the window panel including: a base film (WM-BS); a base film (WM-BS) including a lower portion (LP-WM-BS) facing the display module and an upper portion (UP-WM-BS) opposite to the lower portion; and  a functional layer disposed on the upper portion of the base film and including a hard coating agent (WM-HC).

    PNG
    media_image1.png
    466
    807
    media_image1.png
    Greyscale

Park does not explicitly disclose a functional layer disposed on the upper portion of the base film and including an anti-static agent.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-static agent of Yamazaki to the display device of Park for preventing the attachment of a foreign substance.
Regarding claim 14, Park/Yamazaki discloses the display device of claim 13. Park further teaches wherein the functional layer is a single layer directly disposed on the upper portion of the base film (fig. 2A).
Regarding claim 15, Park/Yamazaki discloses the display device of claim 13. Park further teaches (fig. 2A) wherein the functional layer comprises: a hard coating layer including the hard coating agent and disposed on the upper portion of the base film.  Yamazaki further teaches (fig. 3A) an anti-static layer disposed on an upper portion of the hard coating layer and including the anti-static agent ([0324]-[0327]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a hard-coating agent and an anti-static agent as above of Yamazaki to the display device of Park in order to secure optical properties of the window film, such as transmittance (e.g., light transmittance) and haze, while improving pencil hardness of the window film.
Regarding claim 16, Park/Yamazaki discloses the display device of claim 13. Park further teaches (fig. 1A) wherein the display panel comprises: non-folding regions (NBA1, NBA2); and a folding region (BA) disposed between the non-folding regions.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Yamazaki et al and further in view of Lee et al (US Pub No. 2017/0028677 A1 and Lee hereinafter)
 Regarding claim 3, Park/Yamazaki discloses the display device of claim 2. Park/Yamazaki does not explicitly disclose wherein a weight of the anti-static agent based on a total weight of the functional layer is about 5 wt% to about 15 wt%. 
However, Lee teaches wherein a weight of the anti-static agent based on a total weight of the functional layer is about 5 wt% to about 15 wt% (fig. 5 and [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the weight of the anti-static agent of Park/Yamazaki to the display device of Lee in order to provide improve thermal resistance without (e.g., substantially without) affecting the dyes.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 5, Park/Yamazaki discloses the display device of claim 1. 
9 ohms/square and less than about 1013 ohms/square.
However, Lee teaches (fig. 5, [0114]) wherein the window panel has a surface resistance greater than about 109 ohms/square and less than about 1013 ohms/square. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the range of window panel’s surface resistance of Lee to the display device of Park/Yamazaki in order to provide good antistatic effects and good roll stability.
Regarding claim 6, Park/Yamazaki discloses the display device of claim 1. 
Park/Yamazaki does not explicitly disclose wherein the anti-static agent comprises at least one among Sb205, SnCh, ammonium (NH4+), phosphonium (PH4+), imidazolium, pyridinium, and lithium ions (Li+).
However, Lee teaches (fig. 5, [0114]) wherein the anti-static agent comprises at least one among Sb205, SnCh, ammonium (NH4+), phosphonium (PH4+), imidazolium, pyridinium, and lithium ions (Li+). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-static agent containing ammonium of Lee to the display device of Park/Yamazaki in order to provide antistatic effects even when including the base layer which has difficulty in antistatic treatment, and has low surface resistance.



Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Yamazaki et al and further in view of He et al (US Pub No. 2019/0034020 A1 and He hereinafter)
 Regarding claim 9, Park/Yamazaki discloses the display device of claim 1. 
Park/Yamazaki does not explicitly disclose wherein the window panel further comprises a anti-fingerprint layer disposed on the functional layer.
However, He teaches (fig. 31 and [0816]) wherein the window panel further comprises a anti-fingerprint layer disposed on the functional layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-fingerprint layer of He to the display device of Park/Yamazaki in order to provide an optical sensing interface to receive a finger for optical fingerprint sensing and other optical sensing operations where probe light is directed from inside the device to the top cover glass.
 Regarding claim 10, Park/Yamazaki discloses the display device of claim 1. 
Park/Yamazaki does not explicitly disclose wherein a polarizing layer disposed between the display module and the window panel.
However, He teaches (fig. 31 and [0816]) a polarizing layer disposed between the display module and the window panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a 
 Regarding claim 11, Park/Yamazaki discloses the display device of claim 1. 
Park/Yamazaki does not explicitly disclose wherein a color filter layer disposed between the display module and the window panel.
However, He teaches (fig. 31 and [0816]) a color filter layer disposed between the display module and the window panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a color filter layer disposed between the display module and the window panel of He to the display device of Park/Yamazaki in order to provide an optical sensing interface to receive a finger for optical fingerprint sensing and other optical sensing operations where probe light is directed from inside the device to the top cover glass.
Regarding claim 17, Park discloses (figs. 1A-2B) a display device including a folding region deformable into a folded shape along a folding axis extending in one direction, the display device comprising: a display panel (DD); an input sensing unit (TS) disposed on the display panel; and a window panel (WM) disposed on the input sensing unit, the window panel including: a base film (WM-BS) including a lower portion (LP-WM-BS) facing the display module and an upper portion (UP-WM-BS) opposite to the lower 



    PNG
    media_image1.png
    466
    807
    media_image1.png
    Greyscale

portion; a functional layer disposed on the base film and including a hard coating agent (WM-HC).
Park does not explicitly disclose a functional layer disposed on the upper portion of the base film and including an anti-static agent; and an anti-fingerprint layer disposed on the functional layer.
However, Yamazaki teaches (fig. 3A) a functional layer (770P and 770D) disposed on the upper portion of the base film (771) and including an anti-static agent ([0324]-[0327]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-static agent of Yamazaki to the display device of Park for preventing the attachment of a foreign substance.

 an anti-fingerprint layer disposed on the functional layer.
However, He teaches (fig. 31 and [0816]) an anti-fingerprint layer disposed on the functional layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-fingerprint layer of He to the display device of Park/Yamazaki in order to provide an optical sensing interface to receive a finger for optical fingerprint sensing and other optical sensing operations where probe light is directed from inside the device to the top cover glass.
Regarding claim 18, Park/Yamazaki/He discloses the display device of claim 17. Park further teaches wherein the functional layer is a single layer directly disposed on an upper portion of the base film (fig. 2A).
Regarding claim 19, Park/Yamazaki/He discloses the display device of claim 17. Park further teaches (fig. 2A) wherein the functional layer comprises: a hard coating layer including the hard coating agent and disposed on the base film.  Yamazaki further teaches (fig. 3A) an anti-static layer disposed on an upper portion of the hard coating layer and including the anti-static agent ([0324]-[0327]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a hard-coating agent and an anti-static agent as above of Yamazaki to the display device of Park/He in order to secure optical properties of the window film, such as transmittance (e.g., light transmittance) and haze, while improving pencil hardness of the window film.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Yamazaki et al in view of He et al and further in view of Kim et al (US Pub No. 2011/0310333 A1 and Kim hereinafter)
Regarding claim 20, Park/Yamazaki/He discloses the display device of claim 17.  Park/Yamazaki/He does not explicitly disclose wherein the anti-static agent comprises lithium ions (Li+). 
However, Kim teaches wherein the anti-static agent comprises lithium ions (Li+) ([0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine lithium ions as anti-static agents of Kim to the display device of Park/Yamazaki/ He in order to provide ion stability and mobility in the layers. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841